                           Case 4:17-cv-03034-DMR Document 119
                                                           118 Filed 04/12/21
                                                                     04/09/21 Page 1 of 4
                                                                                                                                                                                          EJ-130
ATTORNEY OR PARTY WITHOUT ATTORNEY:                  STATE BAR NO.: 96068
                                                                                                                                                    FOR COURT USE ONLY
NAME:  Jack Russo
FIRM NAME: Entrepreneur Las Group, a Division of Computerlaw Group LLP
STREET ADDRESS: 401 Florence Street

CITY: Palo Alto                                    STATE: CA       ZIP CODE: 94301
TELEPHONE NO.: (650) 327-9800                      FAX NO.: (650) 618-1863

EMAIL ADDRESS:     jrusso@computerlaw.com
ATTORNEY FOR (name):     Shuting Kang
       ✖     ATTORNEY FOR         ✖   ORIGINAL JUDGMENT CREDITOR           ASSIGNEE OF RECORD

U.S. DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA
 STREET ADDRESS: 1301 Clay Street
 MAILING ADDRESS: 1301 Clay Street, Suite 400S
CITY AND ZIP CODE: Oakland, CA 94612
    BRANCH NAME: Ronald V. Dellums Federal Building & United States Courthouse

 PLAINTIFF/PETITIONER: Shuting Kang                                                                           CASE NUMBER:
                                                                                                               4:17-cv-03034-DMR
 DEFENDANT/RESPONDENT: Sophie Harrison et al.

                   ✖     EXECUTION (Money Judgment)                                                                           Limited Civil Case
                                                                                                                              (including Small Claims)
WRIT OF                  POSSESSION OF                    Personal Property
                                                                                                                     ✖       Unlimited Civil Case
                         SALE                             Real Property
                                                                                                                             (including Family and Probate)

1. To the Sheriff or Marshal of the County of: San Mateo, California
   You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.
3. (Name): Shuting Kang
   is the  ✖    original judgment creditor     assignee of record whose address is shown on this form above the court’s name.
4. Judgment debtor (name, type of legal entity if not a               9.     ✖     Writ of Possession/Writ of Sale information on next page.
   natural person, and last known address):                           10.         This writ is issued on a sister-state judgment.
                                                                      For items 11–17, see form MC-012 and form MC-013-INFO.
     Sophie Harrison (a/k/a Xianqin Wang Harrison a/k/a
     Sophie Wang a/k/a Xianqin Wang a/k/a Xueqing                     11. Total judgment (as entered or renewed)                                               $                      1,561,262.17
     Wang)                                                            12. Costs after judgment (CCP 685.090)                                                   $                              495.80
     35 Bel Aire Court
     Hillsborough, CA 94010                                           13. Subtotal (add 11 and 12)                                                             $                      1,561,262.17

                                                                      14. Credits to principal (after credit to interest)                                      $                                 0.00

                                                                      15. Principal remaining due (subtract 14 from 13) $                                                             1,561,757.97
        ✖     Additional judgment debtors on next page
                                                                      16. Accrued interest remaining due per            $                                                                 55,606.60
5. Judgment entered on (date): 8/24/20                                    CCP 685.050(b) (not on GC 6103.5 fees)
   (See type of judgment in item 22.)                                 17. Fee for issuance of writ (per GC 70626(a)(l)) $                                                                       40.00

6.            Judgment renewed on (dates):                            18. TotaI amount due (add 15, 16, and 17)                                                $                      1,617,404.57
                                                                      19. Levying officer:
                                                                          a. Add daily interest from date of writ (at
7. Notice of sale under this writ:
                                                                             the legal rate on 15) (not on
   a.        has not been requested.
                                                                             GC 6103.5 fees) . . . . . . . . . . . . . . . .                                   $
   b.   ✖    has been requested (see next page).
                                                                          b. Pay directly to court costs included in
8.            Joint debtor information on next page.                         11 and 17 (GC 6103.5, 68637;
                                                                             CCP 699.520(j)) . . . . . . . . . . . . . . . .                                   $
  [SEAL]
                                                                      20.        The amounts called for in items 11–19 are different for each
                                                                                 debtor. These amounts are stated for each debtor on
                                                                                 Attachment 20. S DIS
                                                                                                                          TRI
                                                                                                               ATE           CT
                                                                                                             ST
                                                                                                         D
                                                                                                                                               Susan Y. Soong
                                                                                                                                   CO
                                                                                                    E
                                                                                                  IT




                                                                                                                                     UR
                                                                                                UN




                                                                                                                                       T




                                                      4/12/2021
                                                                                                N O RT




                                                                                                                                        NI A




                                           Date:                                         Clerk, by                                                                                      , Deputy
                                                                                                                                    OR
                                                                                                  HE




                                                                                                                                   IF




                                                                                                         N
                                                                                                                                   AL
                                                                                                         R




                                                                                                             DI
                                                                                                                  S T RI T O F C
                                            NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.              C

                                                                                                                                                                                          Page 1 of 3

Form Approved for Optional Use
Judicial Council of California
                                                                   WRIT OF EXECUTION                                                             Code of Civil Procedure, §§ 699.520, 712.010, 715.010
                                                                                                                                                                           Government Code, § 6103.5
EJ-130 [Rev. September 1, 2020]                                                                                                                                                     www.courts.ca.gov
                                   Case 4:17-cv-03034-DMR Document 119
                                                                   118 Filed 04/12/21
                                                                             04/09/21 Page 2 of 4
                                                                                                                                                 EJ-130
 Plaintiff/Petitioner:                   Shuting Kang                                                CASE NUMBER:

Defendant/Respondent: Sophie Harrison et al.                                                                        4:17-cv-03034-DMR


21.        ✖     Additional judgment debtor(s) (name, type of legal entity if not a natural person, and last known address):

       Jarrod Harrison                                                                      Please see additional judgment debtors on Attachment 21
       35 Bel Aire Court
       Hillsborough, CA 94010




22. The judgment is for (check one):

       a.                      wages owed.
       b.                      child support or spousal support.
       c.            ✖         other.

23.              Notice of sale has been requested by (name and address):




24.              Joint debtor was declared bound by the judgment (CCP 989-994)
      a. on (date):                                                                       a. on (date):
      b. name, type of legal entity if not a natural person, and                          b. name, type of legal entity if not a natural person, and
         last known address of joint debtor:                                                 last known address of joint debtor:




      c.                  Additional costs against certain joint debtors are itemized:           below         on Attachment 24c.



25.                  (Writ of Possession or Writ of Sale) Judgment was entered for the following:
      a.                  Possession of real property: The complaint was filed on (date):
                          (Check (1) or (2). Check (3) if applicable. Complete (4) if (2) or (3) have been checked.)
               (1)                The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The
                                  judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.
               (2)                The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
               (3)                The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
                                  judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
                                  to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) (See CCP
                                  415.46 and 1174.3(a)(2).)
               (4) If the unlawful detainer resulted from a foreclosure (item 25a(3)), or if the Prejudgment Claim of Right to Possession was
                   not served in compliance with CCP 415.46 (item 25a(2)), answer the following:
                         (a)      The daily rental value on the date the complaint was filed was $
                         (b)      The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):




                                                                   Item 25 continued on next page
EJ-130 [Rev. September 1, 2020]                                        WRIT OF EXECUTION                                                        Page 2 of 3
                          Case 4:17-cv-03034-DMR Document 119
                                                          118 Filed 04/12/21
                                                                    04/09/21 Page 3 of 4
                                                                                                                                         EJ-130
Plaintiff/Petitioner:             Shuting Kang                                               CASE NUMBER:

Defendant/Respondent: Sophie Harrison et al.                                                                  4:17-cv-03034-DMR


25. b.            Possession of personal property.
                            If delivery cannot be had, then for the value (itemize in 25e) specified in the judgment or supplemental order.
    c.            Sale of personal property.
    d.       Sale of real property.
    e. The property is described                   below           on Attachment 25e.




                                                           NOTICE TO PERSON SERVED

WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).


WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property. If custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.


WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.


EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. If you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer.


EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure.




EJ-130 [Rev. September 1, 2020]                               WRIT OF EXECUTION                                                         Page 3 of 3

For your protection and privacy, please press the Clear
This Form button after you have printed the form.                Print this form       Save this form                         Clear this form
                  Case 4:17-cv-03034-DMR Document 119
                                                  118 Filed 04/12/21
                                                            04/09/21 Page 4 of 4
Plaintiff/Petitioner:    Shuting Kang                                              CASE NUMBER:
                                                                                   4:17-cv-03034-DMR
Defendant/Respondent:    Sophie Harrison et al.


                                                 Attachment 21
                                          Additional Judgment Debtors

      Name, type of legal entity if not a natural person, and last known address

      Shengrun Intl Industry Group Inc a/k/a Shengrun International Industry Group, Inc., a
      California corporation
      c/o Registered Agent Xianqin Wang Harrison
      35 Bel Aire Court
      Hillsborough, CA 94010


      SINO-USA Entrepreneur Association, Inc., a California corporation (dissolved)
      c/o Registered Agent Xianqin Wang Harrison
      35 Bel Aire Court
      Hillsborough, CA 94010




                                     ATTACHMENT TO WRIT OF EXECUTION                                   Page 1 of 1
